Order unanimously affirmed, with $20 costs and disbursements to the respondent. This ease is an excellent example of time misdevoted to the litigation of amounts of temporary alimony. The same time and energy devoted to bringing the case to trial and obtaining a definitive fixing of permanent alimony would serve the best interests of both parties. The order appealed from was entered early last spring, the motion was brought on as far back as a year ago, and so far as the record shows the case has not yet been noticed for trial. The fault lies with both parties. Present- — Peck, P. J., Callahan, Van Voorhis and Breitel, JJ. [See 281 App. Div. 814.]